DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see amendment and remarks, filed October 11, 2022, with respect to objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed October 11, 2022, with respect to rejection of claims 1, 8-19, 22 and 23 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1, 8-19, 22 and 23 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed October 11, 2022, with respect to rejection of claims 1, 8-10 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Glien et al. U.S. publication no. 2004/0225367 A1 (“Glien”) have been fully considered and are persuasive.  The rejection of claims 1, 8-10 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Glien has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed October 11, 2022, with respect to rejection of claims 1, 8-11 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”); rejection of claims 12-14 under 35 U.S.C. 103 as being unpatentable over Wang in view of Strzepa et al. U.S. patent no. 8,043,375 (“Strzepa”); and rejection of claims 15-18 under 35 U.S.C. 103 as being unpatentable over Wang in view of Strzepa and further in view of Lenz et al. U.S. patent no. 8,900,316 B2 (“Lenz”) have been fully considered and are persuasive.  The rejection of claims 1, 8-11 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Wang; rejection of claims 12-14 as being unpatentable over Wang in view of Strzepa; and rejection of claims 15-18 under 35 U.S.C. 103 as being unpatentable over Wang in view of Strzepa and further in view of Lenz have been withdrawn. 
Independent claim 1 has been amended to include features beyond what is taught by Hintermann U.S. publication no. 2008/0103603 A1 in view of Axelson U.S. publication no. 2012/0330429 in view of Wang and further in view of Strzepa. Thus, the 103 rejection of claims 1, 8-11, 22 and 23 as being unpatentable over Hintermann in view of Axelson in view of Wang and rejection of claims 12-14 as being unpatentable over Hintermann in view of Axelson in view of Wang in view of Strzepa are withdrawn.
Applicant's arguments filed October 11, 2022 with regard to patentability of the claims as over 35 U.S.C. 103 and prior art to Hintermann in view of Axelson in view of Wang in view of Strzepa and further in view of Lenz have been fully considered but they are not persuasive.
In the remarks/arguments Applicant questions the ability of one of ordinary skill in the art at the time of the effective filing date of the claimed invention to apply the concept of selectively angling implant fixing part(s) of Hintermann device in accordance with the teachings of Lenz. Applicant further questions the ability of the Hintermann device to properly function with the modification of the fixing part if angled according to the teachings of Lenz.  Among other things, Applicant argues that due to alleged differences between implant features of the tibial (Hintermann)/knee (Lenz) implant features and corresponding fixing parts of Hintermann and Lenz that one of ordinary skill in the art at the time of the invention would not modify the fixation part of Hintermann to be angled in accordance with the teachings of Lenz to arrive at the claimed invention. 
Applicant’s arguments are essentially attorney argument suggesting that the implant of the rejection may not work as detailed in the rejection for at least the reasons discussed above. However, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Rather, the evidence of record supports the conclusions derived in the Office action rejections. For example, applied prior art to Axelson teaches “peg shapes [i.e., fixing parts] may be cylindrical, hexagonal, cruciform, square or other such geometries” (e.g., see at least paragraph [0116]).  Thus, Axelson expressly establishes that selection of a fixing part shape is within a level of ordinary skill in the bone art as a matter of design choice [note, different peg geometries being known to produce different effects, selectable based on a desired design choice]. Note, MPEP 2144.06.  Moreover, in response to Applicant's argument that one of ordinary skill in the art at the time of the invention would not angle the fixation parts of Hintermann in accordance with the teachings of Lenz due to form and function differences between ankle and knee prosthesis and presence of other fixation components and factors, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Moreover, with regard to trying the optimization of the fixation part of Hintermann by trying the art recognized design choice [MPEP 2144.06] of angling [or not angling, as taught in the same Lenz reference] the fixing part, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 16 depends from cancelled dependent claim 15. Claims 17-19 depend from rejected dependent claim 16.
It is unclear what, if any, further limitation claim 18 adds to amended independent claim 1, upon which it depends. See amendment to claim 1 at lines 1-2.  Moreover, it is unclear if “a tibial implant” recited in claim 18 is the same “tibial implant” recited in claim 1.  Moreover, it is unclear if “a tibia” of claim 18 is the same “tibia” of claim 1, line 1, or not. Moreover, it is unclear if “an artificial ankle joint arthroplasty” of claim 18 is the same “artificial ankle joint” recited in claim 1, upon which claim 18 depends.
Claim 22 recites the limitation “a posterior side” of the body part in line 3. It is unclear if this is the same “posterior side” recited in the last line of amended independent claim 1, upon which claim 22 depends. Claim 23 depends from claim 22.
New dependent claim 24 recites the limitation “project” should be “projects” in each of lines 2 and 3 in order to form proper term agreement.  Claim 25 depends from claim 24.
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to include the limitations of dependent claim 18. See claim 1, lines 1-2.  Claim 18 fails to add any further limitation to amended independent claim 1, upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 22, 23 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermann U.S. publication no. 2008/0103603 A1 in view of Axelson U.S. publication no. 2012/0330429 A1 in view of Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”) and further in view of Lenz et al. U.S. patent no. 8,900,316 B2 (“Lenz”).
Regarding claims 1 and 8-11, Hintermann discloses a tibial component (4) for coupling to a tibia in an artificial ankle joint arthroplasty (e.g., figure 3; paragraph [0043], etc.), the tibial component (4), comprising: a body part (4 or the like) having a contact surface (7) configured to contact a resected surface of a distal end of the tibia (e.g., figures 1 and 3), a joint surface opposite the contact surface (e.g., figures 1-3), and a medial surface extending between the contact surface and the joint surface and being configured so as to be fully capable of contacting another resected surface of the tibia (e.g., see at least figures 1-2), the body part (4) including an anterior-posterior line (drawn as axis x-x’ or another imaginary axis line in parallel therewith as shown in figure 2 or the like) and a medial-lateral line that extends orthogonal to the anterior posterior line (drawn as line y-y’ or another imaginary axis line in parallel therewith as shown in figure 1 or the like); and a fixing part (15- paragraph [0078]; and figure 2) extending a predetermined length (length set at time of manufacture, not at time of implantation and therefore ‘predetermined’ for the surgical procedure) outward from the contact surface (e.g., see at least figures 1-3).
Hintermann is silent regarding the configuration of the fixing part including the central portion and the four wings substantially as claimed.
In the same field of endeavor, namely bone implant prosthesis, Axelson teaches “peg shapes [i.e., fixing parts] may be cylindrical, hexagonal, cruciform, square or other such geometries” (e.g., see at least paragraph [0116]).  Thus, Axelson expressly establishes that selection of a fixing part shape is within a level of ordinary skill in the bone art as a matter of design choice [note, different peg geometries being known to produce different effects, selectable based on a desired design choice]. Note, MPEP 2144.06.  However, while Axelson clearly establishes that it would have been a matter of design choice to select a known fixation shape/configuration, Axelson is simply silent regarding the precise structural configuration and orientation of the disclosed ‘cruciform’ shaped fixation part.
Moreover, in the same field of endeavor, namely bone implant prosthesis, Wang discloses an implant (300, 300a, 300b or the like) comprising: a body part (e.g., figure 12) having a contact surface (314, seq. or the like) configured so as to be fully capable of contacting a resected surface of a distal end of a tibia (e.g., figure 12, etc.) and a joint surface configured for facing a joint (e.g., see at least figure 12, etc.); and a fixing part (330, 330a, 300b, seq.) extending a predetermined length [i.e., length is predetermined as it is a manufactured length, not a length determined during implantation of implant] outward from the contact surface (314, seq.) (e.g., see at least figures 11-15), the fixing part (330, 330a, 30b, seq.) comprising: a central portion (e.g., figures 11, 12, 14 and 15, etc.) outwardly projecting from the contact surface and terminating at an end face (e.g., figures 11, 12, 14 and 15); two posterior wings (e.g., exemplary annotated version if figure 11 below) extending at angles symmetrical to each other on an anterior-posterior line (figures 11-15); and two anterior wings (e.g., exemplary annotated version of figure 11 below) extending at angles symmetrical with respect to posterior wings on a medial-lateral line (figures 11-15); wherein the two posterior wings and the two anterior wings extend in an X-shape from the central portion of the fixing part (e.g., figures 11-15; and annotated version of figure 11 below).

    PNG
    media_image1.png
    371
    542
    media_image1.png
    Greyscale

Wang further discloses [claim 8] each of the two anterior wings (annotated version of figure 11 above) extends to form an angle of 90 degrees with each of the two posterior wings (annotated version of figure 11 above) adjacent thereto (e.g., annotated version of figure 11 above), wherein [claim 9] the fixing part (330, 330, seq.) has a tapered overall shape (e.g., figures 11-15) in which a cross-sectional area thereof is reduced as it extends from the contact surface to a top end (tip) of the fixing part (e.g., figures 11-14), wherein [claim 10] at least one wing from the two anterior wings and the two posterior wings has a tapered width in a vertical direction extending from the contact surface to the top end of the fixing part (e.g., see at least figures 12-15), such that a width (figures 12-15) of the at least one wing is reduced from the contact surface to a top end of the at least one wing (e.g., figures 12-15), and wherein [claim 11] the at least one wing has a tapered length in a vertical direction (figures 12-15), such that a length of the at least one wing is reduced from the contact surface to the top end of the at least one wing (e.g., figures 12-15).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using a fixation part 330, 300a, 300b, seq. as shown in at least one figures 11-15 of Wang in the invention of Hintermann in place of or on top of 15 in order to select a known fixation means as a matter of known, art recognized design choice as expressly established by Axelson with predictable results and a reasonable expectation of success and/or because selecting the design configuration for the fixation part as taught by Wang for the invention of Hintermann provides additional implant stability.
As applied above, Hintermann in view of Axelson in view of Wang is silent regarding the fixing part extends toward a posterior side of the contact surface substantially as claimed.
In the same field of endeavor, namely bone implants with fixing parts,  Lenz teaches in some embodiments keel or implantation fixing part(s) is at a generally right angle with respect to a contact surface of the implant (e.g., figures 21-27), wherein as a matter of known design choice, in other embodiments (e.g., figure 35) implantation fixing part(s) is angled and extends toward a posterior side of the contact surface in order to better support implant loads for particular surgical procedures (e.g., see at least figure 35 and col. 14, lines 4-23), wherein such angled extension may facilitate insertion of the fixing part into the bone. Note art recognized design choice MPEP 2144.06.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try extending the fixing part of Hintermann in view of Axelson in view of Wang toward a posterior side of the contact surface, as taught and/or suggested by Lenz, as an art recognized implant fixing part design choice in order to better support implant loads for particular surgical procedures with predictable results and a reasonable expectation of success.

Regarding claim 22, Hintermann discloses a blocking part (23- paragraph [0092]; figure 1) extending a predetermined length in the vertical direction from a side of the body part (figures 1-3).  In the disclosure of Hintermann the blocking part 23 is described as being on an anterior side of the body part. However, the device of Hintermann is fully capable of being placed in a way such that it extends from a posterior side of the body part.  The limitation directed to the ‘posterior’ extension is provided in such a way that it is an intended use limitation. To overcome this rejection, the claim may be amended to include additional structural features within the device to form a frame of reference to distinguish the claims from the prior art. For example, limitations of the stem extending in a posterior direction and the blocking part extending from a posterior side would establish a frame of reference that is distinct from the prior art to Hintermann.  This is only meant to be exemplary and other means for forming frame of reference within the structure of the device itself may establish a structural difference between the claimed invention and the prior art to Hintermann.
Regarding claim 23, in accordance with the interpretation applied with regard to claim 22 above, Hintermann further discloses the blocking part (23) is formed along a posterior boundary surface of the body part to prevent heterotopic ossification (e.g., see at least paragraph [0092]). 
Regarding claim 26, in the exemplary embodiment of figure 15 Wang, as applied in the rejection of Hintermann in view of Axelson in view of Wang and further in view of Lenz, further teaches the end face of the central portion is flattened (figure 15). 
Regarding claims 27-29, Hintermann as modified in the invention of Hintermann in view of Axelson in view of Wang and further in view of Lenz, further teaches the tibial component (4) further comprising a plurality of spaced apart spikes (as depicted in figure 2) each extending a predetermined length outward from the contact surface (figure 2), the predetermined length of the plurality of spaced apart spikes being shorter than the predetermined length of the fixing part (figure 2- especially when the modification includes adding a x-shaped projection from the top of 15- see rejection of claim 1 above for this alternative, also note that doing this alternative is evidenced by prior art to Stone applied in the rejection below), wherein [claim 28] the fixing part (15 including flanged projection extending therefrom) is centrally disposed between the medial surface and an opposing lateral surface of the body part (e.g., figures 1-2), wherein [claim 29] each of the plurality of spikes orthogonally project outward from the contact surface (e.g., figure 2).

Claims 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermann U.S. publication no. 2008/0103603 A1 in view of Axelson U.S. publication no. 2012/0330429 A1 in view of Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”) in view of Lenz et al. U.S. patent no. 8,900,316 B2 (“Lenz”) and further in view of Strzepa et al. U.S. patent no. 8,043,375 (“Strzepa”).
Regarding claims 12 and 13, as described supra, Hintermann in view of Axelson in view of Wang in view of Lenz teaches the invention substantially as claimed.
Hintermann in view of Axelson in view of Wang in view of Lenz is silent regarding lower and upper parts of a side surface of the fixing part forms a curved surface connecting to the contact surface to support a load and distribute stress, thereby preventing a facture substantially as claimed. 
In the same field of endeavor, namely bone implants with fixation protrusions, Strzepa expressly teaches lower and upper parts (formed by blend 150, 250) of a side surface of a fixing part (stem portion of implant 100, 200) forms a curved (i.e., blended) surface connecting to a contact surface (lower face 115, 215) to support a load and distribute stress, thereby preventing a facture (e.g., see at least figures 3 and 8; col. 5, lines 1-6; and col. 7, lines 11-14).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the upper and lower parts of the side surface of the fixing part of Wang, as applied in the invention of Hintermann in view of Axelson in view of Wang in view of Lenz, forming a curved/i.e., blended surface connecting between the contact surface and the fixing part in order to optimize the load distribution and integration, as taught and/or suggested by Strzepa, with predictable results and a reasonable expectation of success.
Regarding claim 14, Wang, as applied in the invention of Hintermann in view of Axelson in view of Wang in view of Lenz in view of Strzepa, further discloses a portion of the side surface of the fixing part in which two neighboring wings of the two anterior wings and the two posterior wings meet forms a curved surface to enable a natural connection and support the load (e.g., see at least figures 11 and 12, etc. of Wang).
Regarding claim 16, Hintermann further discloses a spike in a form of a horn, which is disposed in the posterior side of the contact surface (e.g., see at least annotated version of figure 2 herein below).

    PNG
    media_image2.png
    274
    537
    media_image2.png
    Greyscale

Regarding claim 17, for at least the same rationale discussed with regard to limitations of claims 12 and 13 as discussed herein above, a boundary portion between the spike and the contact surface in the invention of Hintermann is curved in accordance with the teachings or suggestions provided by Strzepa and applied to the ‘posterior spike’ 330, 330a, seq. of Wang with predictable results and a reasonable expectation of success.
Claim 18 depends from claims 12-14, 16 and 17.  Regarding claim 18, Hintermann further discloses the implant is a tibial implant configured to be coupled to the tibia in an artificial ankle joint arthroplasty (e.g., see at least figure 3).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hintermann U.S. publication no. 2008/0103603 A1 in view of Axelson U.S. publication no. 2012/0330429 A1 in view of Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”) in view of Lenz et al. U.S. patent no. 8,900,316 B2 (“Lenz”) in view of Strzepa et al. U.S. patent no. 8,043,375 (“Strzepa”)  and further in view of Terrill et al. U.S. publication no. 2015/0320567 A1 (“Terrill”).
Regarding claim 19, as described supra, Hintermann in view of Axelson in view of Wang in view of Lenz in view of Strzepa teaches the invention substantially as claimed.  Hintermann in view of Axelson in view of Wang in view of Lenz in view of Strzepa is silent regarding a lateral surface of the implant is formed to be a concave surface substantially as claimed.
In the same field of endeavor, namely tibial implants, Terrill teaches a lateral surface (including 194) of the implant is formed to be a concave surface (e.g., see at least figure 2K and paragraphs [0066]-[0067]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the outer perimeter of the invention of Hintermann as including at least the concave lateral side as taught by Terrill in order to optimize the implant for fit in the patient with predictable results and a reasonable expectation of success.

Claims 1, 8-11 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermann U.S. publication no. 2008/0103603 A1 in view of Axelson U.S. publication no. 2012/0330429 A1 in view of Stone et al. U.S. patent no. 7,323,012 B1 (“Stone”) and further in view of Lenz et al. U.S. patent no. 8,900,316 B2 (“Lenz”).
Regarding claims 1 and 8-11, Hintermann discloses a tibial component (4) for coupling to a tibia in an artificial ankle joint arthroplasty (e.g., figure 3; paragraph [0043], etc.), the tibial component (4), comprising: a body part (4 or the like) having a contact surface (7) configured to contact a resected surface of a distal end of the tibia (e.g., figures 1 and 3), a joint surface opposite the contact surface (e.g., figures 1-3), and a medial surface extending between the contact surface and the joint surface and being configured so as to be fully capable of contacting another resected surface of the tibia (e.g., see at least figures 1-2), the body part (4) including an anterior-posterior line (drawn as axis x-x’ or another imaginary axis line in parallel therewith as shown in figure 2 or the like) and a medial-lateral line that extends orthogonal to the anterior posterior line (drawn as line y-y’ or another imaginary axis line in parallel therewith as shown in figure 1 or the like); and a fixing part (15- paragraph [0078]; and figure 2) extending a predetermined length (length set at time of manufacture, not at time of implantation and therefore ‘predetermined’ for the surgical procedure) outward from the contact surface (e.g., see at least figures 1-3).
Hintermann is silent regarding the configuration of the fixing part including the central portion and the four wings substantially as claimed.
In the same field of endeavor, namely bone implant prosthesis, Axelson teaches “peg shapes [i.e., fixing parts] may be cylindrical, hexagonal, cruciform, square or other such geometries” (e.g., see at least paragraph [0116]).  Thus, Axelson expressly establishes that selection of a fixing part shape is within a level of ordinary skill in the bone art as a matter of design choice [note, different peg geometries being known to produce different effects, selectable based on a desired design choice]. Note, MPEP 2144.06.  However, while Axelson clearly establishes that it would have been a matter of design choice to select a known fixation shape/configuration, Axelson is simply silent regarding the precise structural configuration and orientation of the disclosed ‘cruciform’ shaped fixation part.
Moreover, in the same field of endeavor, namely bone implant prosthesis, Stone teaches an implant (110) comprising: a body part (110- figure 1) having a contact surface (upper surface of 116) configured so as to be fully capable of contacting a resected surface of a distal end of a tibia (e.g., figure 1, etc.) and a joint surface (including 126) configured for facing a joint (e.g., see at least figure 2, etc.); and a fixing part (118, including 117 and 122) extending a predetermined length [i.e., length is predetermined as it is a manufactured length, not a length determined during implantation of implant] outward from the contact surface (upper surface of 116) (e.g., see at least figures 11-15), the fixing part (118, including 117, 122) comprising: a central portion (e.g., figure 1, etc.) outwardly projecting from the contact surface and terminating at an end face (e.g., figure 1); two posterior wings (e.g., two posteriorly located ribs 117) extending at angles symmetrical to each other on an anterior-posterior line (figures 1-4); and two anterior wings (e.g., two anteriorly located ribs 117) extending at angles symmetrical with respect to posterior wings on a medial-lateral line (figures 1-4); wherein the two posterior wings and the two anterior wings extend in an X-shape from the central portion of the fixing part (e.g., figures 1-4).

Stone further discloses [claim 8] each of the two anterior wings (figures 1-4) extends to form an angle of 90 degrees with each of the two posterior wings (figures 1-4) adjacent thereto, wherein [claim 9] the fixing part (118) has a tapered overall shape (e.g., figures 1-4) in which a cross-sectional area thereof is reduced as it extends from the contact surface to a top end of the fixing part (e.g., figures 1-4), wherein [claim 10] at least one wing from the two anterior wings and the two posterior wings has a tapered width in a vertical direction extending from the contact surface to the top end of the fixing part (e.g., see at least figures 1-4), such that a width (figures 1-4) of the at least one wing is reduced from the contact surface to a top end of the at least one wing (e.g., figures 1-4), and wherein [claim 11] the at least one wing has a tapered length in a vertical direction (figures 1-4), such that a length of the at least one wing is reduced from the contact surface to the top end of the at least one wing (e.g., figures 1-4).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using a fixation part including 118 as shown in at least one figures 1-4 of Stone in the invention of Hintermann in place of or on top of 15 in order to select a known fixation means as a matter of known, art recognized design choice as expressly established by Axelson with predictable results and a reasonable expectation of success and/or because selecting the design configuration for the fixation part as taught by Stone for the invention of Hintermann provides additional implant stability (see Stone col. 2, lines 47-62, etc.).
As applied above, Hintermann in view of Axelson in view of Stone is silent regarding the fixing part extends toward a posterior side of the contact surface substantially as claimed.
In the same field of endeavor, namely bone implants with fixing parts,  Lenz teaches in some embodiments keel or implantation fixing part(s) is at a generally right angle with respect to a contact surface of the implant (e.g., figures 21-27), wherein as a matter of known design choice, in other embodiments (e.g., figure 35) implantation fixing part(s) is angled and extends toward a posterior side of the contact surface in order to better support implant loads for particular surgical procedures (e.g., see at least figure 35 and col. 14, lines 4-23), wherein such angled extension may facilitate insertion of the fixing part into the bone. Note art recognized design choice MPEP 2144.06.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try extending the fixing part of Hintermann in view of Axelson in view of Stone toward a posterior side of the contact surface, as taught and/or suggested by Lenz, as an art recognized implant fixing part design choice in order to better support implant loads for particular surgical procedures with predictable results and a reasonable expectation of success.

Regarding claim 22, Hintermann discloses a blocking part (23- paragraph [0092]; figure 1) extending a predetermined length in the vertical direction from a side of the body part (figures 1-3).  In the disclosure of Hintermann the blocking part 23 is described as being on an anterior side of the body part. However, the device of Hintermann is fully capable of being placed in a way such that it extends from a posterior side of the body part.  The limitation directed to the ‘posterior’ extension is provided in such a way that it is an intended use limitation. To overcome this rejection, the claim may be amended to include additional structural features within the device to form a frame of reference to distinguish the claims from the prior art. For example, limitations of the stem extending in a posterior direction and the blocking part extending from a posterior side would establish a frame of reference that is distinct from the prior art to Hintermann.  This is only meant to be exemplary and other means for forming frame of reference within the structure of the device itself may establish a structural difference between the claimed invention and the prior art to Hintermann.
Regarding claim 23, in accordance with the interpretation applied with regard to claim 22 above, Hintermann further discloses the blocking part (23) is formed along a posterior boundary surface of the body part to prevent heterotopic ossification (e.g., see at least paragraph [0092]). 
Regarding claims 24 and 25, Stone, as applied in the rejection of Hintermann in view of Axelson in view of Stone and further in view of Lenz, further teaches [claim 24] each of the posterior wings and the anterior wings includes a front face and an opposing back face that outwardly projects from the contact surface to a top edge (e.g., figures 1-4) and that laterally projects from the central portion to a side edge [side edge formed by 122) (e.g., figure 1), the top edge (formed as outmost edge of rib 117) and the side edge (formed by 122) of each wing (117) intersecting at a corner that is spaced apart from the central portion (figure 1), wherein [claim 25] the top edge of each wing (117) projects laterally outward from the end face of the central portion (figure 1). 
Regarding claim 26, Stone further teaches the end face of the central portion is flattened (figure 2).
Regarding claims 27-29, Hintermann as modified in the invention of Hintermann in view of Axelson in view of Stone and further in view of Lenz, further teaches the tibial component (4) further comprising a plurality of spaced apart spikes (as depicted in figure 2 of Hintermann) each extending a predetermined length outward from the contact surface (figure 2 of Hintermann), the predetermined length of the plurality of spaced apart spikes being shorter than the predetermined length of the fixing part (figure 2- especially when the modification includes adding a x-shaped projection from the top of 15- see rejection of claim 1 above for this alternative, also note that doing this alternative is evidenced by prior art to Stone which shows inclusion of x-shaped ribs on top of another projecting part 112), wherein [claim 28] the fixing part (15 including flanged projection 117 extending therefrom) is centrally disposed between the medial surface and an opposing lateral surface of the body part (e.g., figures 1-2 of Hintermann), wherein [claim 29] each of the plurality of spikes orthogonally project outward from the contact surface (e.g., figure 2 of Hintermann).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For the reasons described herein above in this office action, the scope of features recited in claims 16 and 17 are taught by Wang in view of Strzepa in view of Lenz.  If the spike forming the horn were claimed with greater specificity prior art to Ferro et al. U.S. publication no. 2017/0312084 A1 (“Ferro”) may be applicable to the claimed invention.  Ferro teaches applying spikes in the form of horns to a bottom contact surface, such that the horns would be present, among other places, in a posterior of the implant contact surface (e.g., see at least figures).
Baum et al. U.S. publication no. 2005/0261775 A1 teaches ribs 20 that extend from a central portion including a corner spaced apart from the central portion (e.g., figures 1-2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774